OPINION — AG — IN REPLY YOU ARE ADVISED THAT THE ATTORNEY GENERAL, AFTER A CAREFUL EXAMINATION OF THE OKLAHOMA STATUTES, HAS LIKEWISE BEEN UNABLE TO LOCATE ANY STATUTE PRESCRIBING THE MANNER IN WHICH FUNDS FROM THE NATIONAL WILDLIFE REFUGE SYSTEM SHOULD BE APPORTIONMENT AND EXPENDED UNDER THE QUOTED PROVISIONS OF16 U.S.C.A. 715(S). IN THE ABSENCE OF SUCH STATUTE, AND SINCE THE ATTORNEY GENERAL HAS AGREED TO THE SAME APPORTIONMENT METHOD IN A SIMILAR SITUATION, THE ATTORNEY GENERAL IS OF THE OPINION THAT THE METHOD OF APPORTIONMENT AND EXPENDITURE PRESCRIBED BY YOU IS JUST AND REASONABLE AND ACCORDINGLY CONCURS WITH THE SAME. CITE: OPINION NO. 63-519 (JAMES FUSON)